DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recites “wherein each said non-destructive memory cell has an endurance of more than             
                
                    
                        10
                    
                    
                        8
                    
                
            
         of said read/write cycles” where the non-destructive memory cell comprising an 8T-SRAM. The specification does not have support for an 8T-SRAM that has an endurance of more than             
                
                    
                        10
                    
                    
                        8
                    
                
            
         of said read/write cycles. Therefore, this feature is new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akerib et al. (US 8,238,173 B2).
Regarding claim 5, Akerib teaches an in-memory computing device, comprising:
a memory array (Fig. 2, Memory cells M00 to M2N) comprising a plurality of non-destructive memory cells, each said non-destructive memory cell to store a bit of data, wherein each said non-destructive memory cell is connected to:
a word line (RE0-RE2 or WE0-WE2) connecting a row of said memory cells; and
at least one bit line (W0-Wn or R0-Rn) connecting a single column of said memory cells;
a multiple row decoder (Fig. 3A, Multiple Row Decoder 14 or 5A Multiple Row Decoder 34) to activate at least two word lines at a same time in a read mode (see col. 8 ll. 8-10 and 33-36); and
a sensing circuit (Fig. 3A No. 18) to detect signals on bit lines of multiple selected columns for reading, each said signal being a Boolean function result of said data stored in those of said memory cells in its said column activated by said activated word lines;
said multiple row decoder to activate at least one word line (i.e. Write word line WE0-WE2, see also col. 5 lll. 30-38) in a write mode to write said Boolean function result over data stored in any selected location of said memory array (see col. 6 ll. 58-60, can write in data or processing section); and 
a controller to perform a plurality of calculations on said data, said controller to activate said multiple row decoder and said sensing circuit in multiple read/write cycles for each calculation of said plurality of calculations (Fig. 4 and see Col. 6 lines 11-60), wherein each said non-destructive memory cell has an endurance of more than                          
                            
                                
                                    10
                                
                                
                                    8
                                
                            
                             
                        
                    of said read/write cycles (Even the prior art did not explicitly teach the endurance of more than                         
                            
                                
                                    10
                                
                                
                                    8
                                
                            
                        
                      of said read/write cycles. However, it is well-known to people in the art that SRAM/DRAM have essentially infinite read/write cycles).


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Akerib et al. (US 8,238,173 B2) in view of Houston (US 7,400,523 B2).
Regarding claim 1, Akerib teaches an in-memory computing device (Fig. 2), comprising:
a memory array (M00 to M2N) including non-destructive memory cells (see e.g. col. 2 ll. 60-61), each said non- destructive memory cell (M00 to M2N) comprising SRAM to store a bit of data (e.g. col. 1 ln. 28), wherein each said non-destructive memory cell is connected to:
a read word line (RE0- RE2) and a write word line (WE0-WE2), both connecting a row of said memory cells (M0 to M2 );
a write bit line (W0-Wn); and
a read bit line (R0-Rn), said read bit line (R0-Rn) connecting a single column (columns 0 to n) of said memory cells;
a multiple row decoder (Fig. 3A No. 14 or 5A No. 34) to activate at least two read word lines at a same time (see col. 8 ll-8-10 and 33-36); and
a sensing circuit to detect a signal on each of said selected read bit lines of multiple selected columns for reading, each said signal being a Boolean function of said stored data in those of said memory cells in its said column activated by said activated read word lines (see col. 3 ln. 62 to col. 4 ln. 26); 
a write unit (No. 20) to write said signal on said read bit lines to said write bit lines to write said Boolean function over data stored in any selected location of said memory array (see col. 6 ll. 58-60, can write in data or processing section); and
a controller to perform a plurality of calculations on said data, said controller to activate said multiple row decoder, said sensing circuit and said write unit in multiple read/write cycles for each calculation of said plurality of calculations (Fig. 4 and see Col. 6 lines 11-60), wherein each said non-destructive memory cell has an endurance of more than 108 of said read/write cycles (SRAM has well over 108 read/write cycles as SRAM has essentially infinite write cycles)
Akerib et al. fail to teach that the nondestructive SRAM memory cells would be 8T SRAM an would have a complementary write bit line.
Houston teaches in Figs. 2A and 2D an array of 8T-SRAM memory cells with separate read and write word lines (RWL & WWL) and complementary write bit lines (WBL and WBLB).  Houston teaches that this configuration will avoid any voltage drop to the latch nodes (i.e. it’s nondestructive).  Accordingly it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use the 8T-SRAM configuration taught by Houston as this would allow a nondestructive SRAM read.
 Regarding claim 3, Akerib further teaches said write unit (No. 20) comprises an inverter (No. 28) to invert the output of said read bit line for said write bit line.
As discussed, Akerib fails to teach complementary bit lines however the 8T-SRAM taught by Houston does and it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use the 8T-SRAM configuration taught by Houston as this would allow a nondestructive SRAM read.
Regarding claim 4,  Akerib further teaches said in-memory computing device is a CAM or a T-CAM unit (see Fig. 5A No. 40).

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. 
The applicant’s representative argues that Akerib does not discuss the number of cycles expected during the lifetime of a memory array, not how the expected number of cycles may affect the type of cell to choose. However, it is well-known in the art that SRAM cell have a very high endurance to read/write cycles. Which can be higher than most NVM cells. Therefore, it is well-known in the art that the SRAM cells taught by Akerib would have more than 108 of said read/write cycles. In addition, paragraph 0056 cites the current prior art Akerib, which paragraph 0056 supports that the NVM cell used by Akerib have more than more than 108 of said read/write cycles.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khamdan N. Alrobaie/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        c